DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-4 directed to methods non-elected without traverse.  Accordingly, claims 3-4 have been cancelled.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Melissa Krasovec on 4/19/22.

The application has been amended as follows: 

Claim 1 is being amended as follows:
1. 	An applicator for treating vaginal dryness, comprising: 
a. a hand-held body for applying a composition to the vaginal introitus and/or external vaginal tissues, wherein the hand-held body comprises a proximal end, a cone-shaped insertion portion having a rounded tip opposite the proximal end, and a grippable portion, wherein the applicator has an overall length L1 and a maximum width Wmax and max is from about 1:2 to about 5:1, wherein the applicator tapers from the maximum width Wmax to the tip and from the maximum width Wmax to the proximal end.

Claim 2 is being amended as follows:
2. 	A system for treating vaginal dryness, comprising:
a. a vaginal care composition having a viscosity of from about 2,000cps to about 200,000cps; 
b. an applicator for treating vaginal dryness, the applicator comprising a hand-held body for applying the composition to the vaginal introitus and/or external vaginal tissues, wherein the hand-held body comprises a proximal end, a cone-shaped insertion portion having a rounded tip opposite the proximal end, and a grippable portion, wherein the insertion portion is shaped and configured to hold the composition, wherein the applicator has an overall length L1 and a maximum width Wmax and max is from about 1:2 to about 5:1.

Claim 5 is being amended as follows:
5. 	A kit for treating vaginal dryness, comprising:
a. a dispenser storing a composition; 
b. an applicator comprising a hand-held body for applying the composition to the vaginal introitus and/or external vaginal tissues, wherein the hand-held body comprises a proximal end, a cone-shaped insertion portion having a rounded tip opposite the proximal end, and a grippable portion, wherein the applicator is separate from the dispenser, wherein the applicator has an overall length L1 and a maximum width Wmax and max is from about 1:2 to about 5:1, and wherein the applicator tapers from the maximum width Wmax to the tip and from the maximum width Wmax to the proximal end.

Claim 9 is CANCELED.

Claim 20 is being amended as follows:
20. 	The applicator according to claim 19, wherein the composition further comprises water in an amount greater than 60% by weight of the 

Allowable Subject Matter
Claims 1, 2, 5-8, and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, applicant’s amendments have overcome the previously cited Tseng et al. (US 2014/0155840, cited previously and hereafter ‘’Tseng’). While Tseng teaches many of the limitations of claim 1 (see 9/20/21 Final Rejection), Tseng is silent to the limitations of wherein the hand-held body comprises a proximal end, a cone-shaped insertion portion having a rounded tip opposite the proximal end… and wherein the applicator tapers from the maximum width Wmax to the tip and from the maximum width Wmax to the proximal end in combination with the rest of the limitations of claim 1.
As to claim 2, the examiner has reconsidered the previous rejections in view of Tseng. While Tseng teaches a system for treating vaginal dryness (this merely refers to an intended use of the device, the examiner is interpreting the applicator 10 to be capable of treating vaginal dryness because it possesses the following structure and because it is capable of being soaked with a medical cream, such as medical cream 30), comprising: b. an applicator (10) for treating vaginal dryness, the applicator comprising a hand-held body (11, 12) for applying a composition (medical cream 30) to the vaginal introitus and/or external vaginal tissues (see para 0008, 0009, 0023; though Tseng teaches applying its cream to an interior of the vagina, the Examiner maintains that the applicator of Tseng is capable of such function as claimed because its cream could be applied to the vaginal introitus and/or eternal vaginal tissues. In this case, the structure of Tseng does not differ from the claimed apparatus, and that the manner in which the claimed apparatus is intended to be used does not differentiate it from the prior art device), wherein the hand-held body comprises a proximal end (proximal end of handle member 11) a cone-shaped insertion portion front tip section 1212) having a rounded tip (see Fig. 1) and a grippable portion (handle member 11; see para 0021, 0022), wherein the insertion portion is shaped and configured to hold the composition (Fig. 1, para 0023). Tseng is silent to wherein the composition has a viscosity of from about 2,000 cps to about 200,000 cps, which is now positively required by the claim. Furthermore it cannot be said for sure that the applicator has an overall length L1 and a maximum width Wmax and the ratio of the overall length L1 to the maximum width Wmax is from about 1:2 to about 5:1 as the drawings of Tseng are not necessarily to scale.
As to claim 5, while Tseng teaches many of the limitations of claim 5 (see 9/20/21 Final Rejection), Tseng is silent to wherein the applicator tapers from the maximum width Wmax to the tip and from the maximum width Wmax to the proximal end in combination with the rest of the limitations of claim 5.
Claims 6-8 and 10-22 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/21/22, with respect to all claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783